LUKOWSKY, Justice
(concurring).
I agree that the judgment should be reversed but do not believe it is necessary to distort the general rule governing the cessation of insurable interest in order to reach that result. The case should be decided on the basis of procedural law and the existence of factual issues. C.R. 56.03.
The “gut” issue here is whether the ap-pellees have conclusively established that Joseph applied for and obtained the insurance policy on the life of Maydee as her “marital partner” rather than as her “business partner” since the restoration statutes affect only property obtained from or *223through the other spouse by reason of marriage and in consideration thereof.
Even if we assume, arguendo, that all facts bearing on this issue are undisputed in the record, the inferences that may be drawn therefrom are not. A case in such a posture is not ripe for summary judgment. Pessin v. Keeneland Association, D.C.Ky., 45 F.R.D. 10.
I would reverse the judgment and remand for further proceeding consistent herewith.